Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-16, drawn to semiconductor devices.
Group II, claim(s) 17-25, drawn to methods of making semiconductor devices.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of “a passivation layer directly contacting the metal gate” in combination with the semiconductor gate and metal gate limitations for claim 1 vs. claim 17, and only the semiconductor gate/metal gate limitations for claim 13 vs. claim 17 (presuming a background of substrate/channel/barrier layer for both claim matchings), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Okita et al. (“Okita” US 2020/0119178 published 04/16/2020 but dated 04/17/2018 and further back as effective filing date) in view of Smith et al. (“Smith” US 2006/0208280 published 09/21/2006).  


However, Okita fails to show a passivation layer directly contacting the metal gate.  

Smith shows a blanket passivation layer being blanket deposited over the top of a semiconductor device (see Smith just blanketing the whole upper surface of the semiconductor device in Fig. 1a in [0045]).  

Here it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the Smith blanket passivation to put down a passivation that directly contacts the metal gate part 7 in Okita with the motivation of passivating the surface(s) of the device and protecting the parts there below (note the passivation layer is being added to add passivation functionality but it will also add some protection to the layers therebelow; [0045]) and here the office must thus find that this is not a special technical feature and thus that unity of invention is not 

As to claim 13 vs. claim 17, see Okita showing a device (see Fig. 1) high electron mobility transistor (HEMT), comprising: a substrate (substrate 1; [0043]); a channel layer disposed on the substrate (channel 3 on 1; [0043]); a barrier layer disposed on the channel layer (barrier 4 on 3; [0043]); a semiconductor gate disposed on the barrier layer (see gate part/layer of semiconductor 5 here with high resistivity doped region 6 therein; [0044] and [0047]); a metal gate disposed on the semiconductor gate (see metal gate part/layer 7 on 5; [0045]), wherein the metal gate has a trapezoidal cross-sectional shape (see trapezoidal shape for 7 in Fig. 1), a first surface of the metal gate contacts a first surface of the semiconductor gate (see lower surface of 7 contacts upper surface of 5/6), and an edge of the first surface of the metal gate is located inside an edge of the first surface of the semiconductor gate (note the right hand edge of the lower surface of 7 is inside of a right hand edge of the upper surface of 5/6).  Note here that there is no common special technical feature beyond these features between claims 13 and 17.   


REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Further should the applicant elect group I above, then this application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

Group 1b:   claims 13-16 (generally to embodiments with a modification layer directly contacting the metal gate, wherein the modification layer bends at the edge of the first surface of the metal gate, which generally seems to be Fig. 3-4 etc.)  
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  no claims appear to be generic among these two species within this group currently.  

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species 1 and 2 lack unity of invention because even though the inventions of these groups require the technical feature(s) of “a semiconductor gate disposed on the barrier layer” and “a metal gate disposed on the semiconductor gate, wherein the metal gate has a trapezoidal cross-sectional shape, a first surface of the metal gate contacts a first surface of the semiconductor gate, and an edge of the first surface of the metal gate is located inside an edge of the first surface of the semiconductor gate, this technical feature is not a special technical feature as it does not make a contribution over the 

During a telephone conversation with Sam Yip on 03/10/2022 a provisional election was made without traverse to prosecute the invention of Group I and the species of Group Ia, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-25 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 06/18/2020, 01/28/2021, 04/22/2021, 04/01/2021 have been considered by the examiner.

Claim suggestions
Here the office notes that it will suggest that the “semiconductor gate” be named a “semiconductor gate layer” throughout the claims to avoid various issues that can otherwise arise in prosecution.  The same can be done for “metal gate” but it is less of an issue.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6 and 10-12 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Tanaka (US 2020/0350428 dated 11/20/2017).
As to claim 1, Tanaka shows a high electron mobility transistor (HEMT) (see the device in Fig. 14/15 with Fig. 15 as the zoomed in shot of section A, and note that this embodiment has similar parts to previous embodiment in Fig. 1 that carry over; [0159]), comprising: 
a substrate (see substrate 2; [0048] introduces the part that carries over to Fig. 14/15); 
a channel layer (see channel layer 4; [0048] introduces the part that carries over to Fig. 14/15) disposed on the substrate; 
a barrier layer (see barrier layer 5; [0048]) disposed on the channel layer; 
a semiconductor gate disposed on the barrier layer (see part 61 as a semiconductor gate layer part; [0162]); 
a metal gate (see metal gate feature 62; [0065] first introducing the part and then [0162] discussing such) disposed on the semiconductor gate, 
wherein the metal gate has a trapezoidal cross-sectional shape (note the trapezoidal cross-shape in [0162]), a first surface of the metal gate (lower surface of metal gate 62) contacts 
a passivation layer directly contacting the metal gate (note the passivation layer 7 over top of the structure 6; [0163]).

As to claim 2, Tanaka shows a device wherein a cross-sectional width of the metal gate decreases towards a direction away from the semiconductor gate (note that the total width of the metal gate decreases upwards away from 61).

As to claim 3, Tanaka shows a device wherein a sidewall of the metal gate extends towards a direction away from the first surface of the metal gate (see the right hand sidewall of 62 going upwards from lower surface of 62), and the passivation layer directly contacts the sidewall and an upper surface of the metal gate (see layer 7 touching the right sidewall of 62 and the upper surface of 62).

As to claim 4, Tanaka shows a device wherein the edge of the first surface of the metal gate is separated from the edge of the first surface of the semiconductor gate by an indent distance (note the tiny indent between the edges of 61’s upper surface and 62’s lower surface on the right side), and a ratio of the indent distance to a width of the metal gate is in a range from about 0.2 to about 0.65 (here as the claim does not specify total distance and total width the office will for now designate the tiny indent distance noted above as compared to a non-total width of 62 such that the ratio is .5).

As to claim 5, Tanaka shows the device wherein the ratio of the indent distance to the width of the metal gate is in a range from about 0.25 to about 0.6 (note in the designations above for claim 4 they are made such that the ratio is .5).  

As to claim 6, Tanaka shows a device wherein the edge of the first surface of the metal gate is separated from the edge of the first surface of the semiconductor gate by an indent distance (note the indent distance discussed above for claim 4), and a ratio of the indent distance to a thickness of the semiconductor gate is in a range from about 3 to about 7 (note here that as total distance and total thicknesses are not currently specified in the claim the office will designate an appropriate distance within the tiny offset distance discussed above as compared to an appropriate non-total thickness of 61’s much larger total thickness such that the ratio is around 4).

As to claim 10, Tanaka shows a device wherein a sidewall of the metal gate extends towards a direction away from the first surface of the metal gate (see the right side sidewall of 62 extending upwards from the lower surface of 62), a sidewall of the semiconductor gate extends towards the first surface of the semiconductor gate (see right hand sidewall of 61 extending towards the upper surface of 61), and a slope of the sidewall of the semiconductor gate is less than a slope of the sidewall of the metal gate (see slope of the sidewall of the 61 being less of a slope than the slope of the right hand sidewall of 62 up near the top of the right hand sidewall 62 where it goes near vertical just before it goes practically entirely vertical at the very top).  


As to claim 11, Tanaka shows a device further comprising a source and a drain disposed on the passivation layer (see source and drain here being the upper terminal parts of the overall source and drain structures as this is what the applicant appears to be referring to, see parts 12 and 92 etc; [0164] carrying over to Fig. 14/15), the source is connected to the barrier layer through a source through via in the passivation layer (see the metallized hole 9a being introduced back in previous figures showing the formation of such but carrying over to Fig. 14/15; [0049]), and the drain is connected to the barrier layer through a drain through via in the passivation layer (see metallized hole for the drain side 10a also previously introduced by carrying over to Fig. 14/15; [0049]).

As to claim 12, Tanaka shows a device, wherein the substrate comprises a silicon material (see Si substrate in [0050] carrying over to Fig. 14/15), a material of the channel layer comprises GaN (see GaN for layer 4; [0056-0058] for the constituent parts over larger part 4 all being GaN), a material of the barrier layer comprises AlGaN (see AlGaN for barrier material; [0062] and carrying over to Fig. 14/15), and a material of the semiconductor gate comprises GaN (see p-GaN for 61; [0064]).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2020/0350428 dated 11/20/2017) in view of Koehler et al. (“Koehler” Koehler, A. “Boron-doped P+ Nanocrystalline Diamond Gate Electrode for AlGaN/GaN HEMTs” CS Mantech Conf. 01/2014 pp. 109-112).  
As to claim 7, Tanaka shows the device set forth for claim 1 above, but fails to show the HEMT according to claim 1, further comprising a hardmask disposed on the metal gate. 

Koehler teaches putting a capping hardmask layer up on top of a gate electrode part of a gate structure (see applying Al as a hardmask on a gate structure in the first paragraph o page 110).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the Al hardmask as taught by Koehler to have made a hardmask for the device in Tanaka’s gate structure with the motivation of providing good masking for a real life etch to take place and hopefully provide a bit of extra protection for the 
 
As to claim 8, Tanaka in view of Koehler show the device as set forth for claim 7 above, wherein a first surface of the hardmask directly contacts the metal gate (note the lower surface of the Al brought in from Koehler will touch the metal gate part of Tanaka in the combination above), and a width of the first surface of the hardmask is less than a width of the first surface of the metal gate (note that as the Al material is being brought in during the combination above such that the Al will be on the top surface of the gate material in Tanaka even the total width thereof will be less than the total width of the bottom of the trapezoidal gate structure in Tanaka, although the office notes that in the alternate the office can here just use a non-total width of the Al layer in comparison to the entire width of the lower surface of the gate structure in Tanaka).  

As to claim 9, Tanaka in view of Koehler show the device as set forth for claim 7 above, wherein the first surface of the hardmask faces towards the metal gate (note that the lower surface of the Al brought in from Koehler in the combination above will face the metal gate structure in Tanaka), a sidewall of the hardmask extends towards a direction away from the first surface of the hardmask (note a right hand sidewall of the Al hardmask here will extend upwards from the lower surface of the Al hardmask), and the passivation layer directly contacts the sidewall of the hardmask (note the passivation layer as already over top of the whole gate structure will be touching the Al hardmask layer’s right hand surface in the combination above).   


Conclusion
The office notes for the applicant that the above primary reference, along with US 20180248027 and Okita (US 2020/0119178) noted above in the restriction are likely the three closest references of record.  However, all three can be used in combination with many other references available to the office (for the trapezoidal gate shape etc.) that would otherwise have nearly all limitations.  Should all three of those references be rendered no longer particularly relevant it will be likely that a patent can issue rather easily.  Other avenues that will likely lead to a patent are also available although they may not be quite so easy as that path.  How to go about making those three references not that relevant is at this time not entirely clear to the office without more information about what specifics the applicant wants to focus this prosecution on.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/GRANT S WITHERS/Primary Examiner, Art Unit 2891